DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In Claim 2, at the end of line 2 of the claim, change the period to a semi-colon.  Appropriate correction is required.

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected unrelated invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.
Applicant's election with traverse of claim 1-7 in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the two groups of claims are “closely related and have a common utility” and they do not “pose a serious burden for the examiner.”  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter, and the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9675829 to Katz (hereinafter “Katz”).
-From Claim 1: Katz discloses a workout apparatus comprising:
a crossbar 18 having a first end 181 and a second end 182;
at least one pivot mount 14 engaging to the first end of the crossbar and the at least one pivot mount engaging the second end of the crossbar;
at least four legs 16, wherein at least two of the legs engaging the at least one pivot mount at the first end of the crossbar and at least two legs engaging the at least one pivot mount at the second end of the crossbar, allowing the at least two legs to be selectively rotatable around each of the at least one pivot mount in both a lateral axis and a longitudinal axis of the crossbar (See Figs. 3A, 3B);
the workout apparatus having a first position and a second position, wherein: 
in the first position, at least two first legs engage the at least one pivot mount at the first end of the crossbar at an angle greater than zero relative to one another, and at least two second legs engaging the at least one pivot mount at the second end of the crossbar also at an angle greater than zero relative to one another, wherein the at least four legs support the crossbar (See Figs. 2A, 2B); and
the second position having the at least four legs being adjacent to the crossbar and positioned within the longitudinal plane of the crossbar (See Figs. 3A, 3B).
-From Claim 5: Katz discloses wherein each of the at least four legs having at least two sections 16U, 16L, wherein each leg section is able to nest within another leg section thereby allowing the height of the leg to be adjustable.
-From Claim 6: Katz discloses wherein the telescoping leg having at least one slide locking mechanism 21 to selectively prevent the at least two leg sections from being moving.
-From Claim 7: Katz discloses wherein the at least four legs each having a rubber foot 13.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 2, the prior art is lacking a teaching, suggestion, or motivation to modify Katz such that: the at least one pivot mount is a pivot mount cylindrical member and a U-shaped component; the U-shaped component having at least two pivot mount arms each connected to a pivot mount middle section, each pivot mount arm having a pivot mount square aperture, the crossbar having at least one square crossbar aperture at the first end and at the second end; the workout apparatus further having at least one adjuster pin, the at least one adjuster pin having an adjuster pin locking member, an adjuster pin cylindrical member, and an adjuster pin spring; the adjuster pin locking member being selectively located and positioned within the pivot mount square aperture and the square crossbar aperture, the adjuster pin locking member preventing the pivot mount from rotating; and the adjuster pin cylindrical member being selectively located and positioned within the pivot mount square aperture and the square crossbar aperture, the adjuster pin cylindrical member allowing the pivot mount to rotate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/17/2022